UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-7665



JAMES EDWARD SMITH,

                                           Petitioner - Appellant,

          versus


EARL BESHEARS, Warden; ATTORNEY GENERAL OF THE
STATE OF MARYLAND,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
97-2585-DKC)


Submitted:   July 2, 1998                  Decided:   July 20, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Edward Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James E. Smith, Jr., seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 1998). We have reviewed the record and the

district court’s opinion and find no reversible error.* Accord-

ingly, we deny a certificate of appealability and dismiss the ap-

peal on the reasoning of the district court. Smith v. Beshears, No.

CA-97-2585-DKC (D. Md. Sept. 30, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




     *
       While Smith did appeal the denial of his state postconvic-
tion relief, he did not raise the claims he seeks to assert in this
petition. Therefore, the district court properly ruled that Smith’s
claims are procedurally barred. See Murray v. Carrier, 477 U.S.
478, 489-91 (1986).


                                2